Title: To John Adams from Francis Dana, 8 September 1781
From: Dana, Francis
To: Adams, John



My Dear Sir
St. Petersbourg Aug 28th. 1781. O.S.8 September 1781 N.S.

It is not through want of attention that I have omitted to this time, to acquaint you of our arrival in this City. We reached it, after some perils, on the 27th. of Augt. N.S. sufficiently fatigued I assure you. For from Leipsic I began to travel day and night, and continued this practise all along the remaining distance. At Berlin we rested, or were rather stopped, nine days by the unfortunate accident of our voiture’s being overthrown and broken into peices, between Leipsic and Berlin, the first time I attempted to travel in the night. I there bought a new one, which was warrantd to carry us to St. Petersbourg and back again, in the utmost safety. This however failed in essential parts, and required many repairs on the way. Notwithstanding the above accident, I found our advance so slow, through the abominable defects of Germans Posts, that I resolved to risk all again, and persist in travelling in the night; fortunately nothing of the like kind happened to us. We rested afterwards a day or two, at the following places, Dantzick, Konigsberg, Memel, Riga, and Narva, at most of which stages our voiture demanded repairs. This gave me an opportunity, perhaps not wholly unprofitable to our Country, to make enquiries into the commerce of these Towns; for they are all of them Ports. On the whole from Amsterdam to this City, we were fifty one days. Mr. Jennings gave me all Augt. to get in; but for the accident to my first voiture, and some detentions for the repairs of my second, I wou’d have accomplished my journey 12 or 14 days sooner with equal fatigue. After all, you will not be surprised to learn I am told, in effect, that I am here too soon—that the proper time is not yet come. In the name of common sense, I was about to ask you, what this Gentry can mean; but I believe we are at no loss to answer this question. I am promised however in the most flattering terms, every assistance in matters touching the joint or common interests of the two Houses, yet I am told not to expect it in matters that may be injurious to one, without being advantageous to the other. Such frivolous reasons appeared to me to have been assigned to show the time is not yet come, that I have presumed to question them. This I imagine may give offence, when I wou’d not wish to do it. But must an implicit faith but put in all things which may come from a certain quarter? Happily all our communications have hitherto been in writing: so that they, whose right it is to judge each of us, may do it understandingly. I am not disappointd in this difference of sentiments upon my main business, yet I am somewhat shocked that I have been here 12 days, since he knew in a proper way, of my being in Town, and have not received the least mark of attention from our friend, except what may be contained in civil words only. The reason of this, we may conjecture, and perhaps we shall not be far from the Truth. I suspect Ishmael may have been a little instrumental in this conduct. It cannot be without design, I think. I have candidly, and I believe decently given my own sentiments upon the subject, and told our friend, what measures I intended to pursue, to endeavour at least to come at the end in view. He received my letter on the evening of the 25th. 5 Sept. N.S. but I have yet had no answer. It was a long one, it is true, and he not understanding English, must have it translated; so that I do not absolutely conclude that he will not answer it. He communicated to me in confidence, what had been communicated to me before in the same way, touching a proposal made, to speak in plain English, by the Mediators, agreable to our utmost wishes: He did not tell me, as the other person had done, that the Mediation was rejected on account of that proposition by the Court of London. This I suppose to be the truth, though not a lisp of it is to be heard yet without doors here. I wish soon to receive a confirmation of it from your hand: when I can make that use of it I now want exceedingly to make of it. I take it to be a matter of great consequence to our Interests, and I build many hopes upon it in aid of my business. It seems to open the real good disposition of those Sovereigns for our Cause. I have made use of an argument of this sort to our friend in my last—Do not withold from me a moment, any information which you think can be improved to our advantage. Let no supposition that I may be otherwise informed of it, stay your hand. What comes from you, I shall think myself at liberty to make use of, at my discretion. You must have gained informations on your late tour, which will be of importance to me.
Your Son is still with me at the Hotel de Paris. He is desirous of my procuring him a private Instructor. I shou’d like this very well, as I shou’d be fond of having him with me, but I cannot yet obtain proper information upon this head—I shall endeavour to do the best with him. Your sentiments on this point may not be amiss—I beg you to write me under cover to Messieurs Strahlborn & Wolff Banquiers à St. Petersbourg. I had like to have forgot our news of the Action between the Dutch and English. The former it is agreed here acquit­ted themselves most nobly: but why were they sent out so feeble upon so important a business?
My best regards to Mr. Thaxter, and all our Amsterdam friends, pray tell him he must write me all the publick news, especially from our Country. This is the finest City I have seen in Europe, and far surpasses all my expectations: Alone, it is sufficient to immortalize the memory of Peter the first. More of the real grandure of this City and Empire hereafter. In the mean time I beg to assure you of the continuance of that high respect and warm affection I have entertained for you long since Your Friend & much obliged Humble Servant

FRA DANA

